Citation Nr: 0113653	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-16 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  What evaluation is warranted for a left knee disability, 
currently evaluated as noncompensable.  

2.  What evaluation is warranted for a left hip disability, 
currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from March 1981 to November 
1998.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery 
Alabama.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate her claims.  

2.  The veteran's left knee disability is manifested by 
complaints of pain and stiffness.  Motion is from 0 to 120 
degrees, and crepitus has been noted.  X-rays are normal.  

3.  The veteran's left hip disability is manifested by 
complaints of pain; discomfort on flexion and abduction has 
been documented.  Flexion is to 80 degrees, and abduction is 
to 21 degrees.  X-rays are normal.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent 
evaluation for a left knee disability have been met. 38 
U.S.C. §§ 1155 (West 1991), Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
4.1, 4.40, 4.45, 4.71a Diagnostic Code 5257 (2000) DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

2.  The criteria for an initial rating of 10 percent for a 
left hip disability have been met.  38 U.S.C.A. §§ 1155 (West 
1991), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2000) DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No.106-475,114 Stat. 2096 
(2000).  By virtue of the Statement of the Case issued during 
the pendency of the appeal, the appellant was given notice of 
the information, medical evidence, or lay evidence necessary 
to substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant, in fact, it appears that all evidence identified 
by the appellant relative to this claim has been obtained and 
associated with the claims folder.  

The Board also notes that in a recent case, Fenderson v. 
West, 12 Vet. App. 119 (1999), the U.S. Court of Appeals for 
Veterans Claims (Court) addressed the issue of "staged" 
ratings and distinguished between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability. 
Accordingly, the issues for appellate consideration are 
reflected on the first page of this decision in accordance 
with Fenderson.

In accordance with 38 C.F.R. § § 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disabilities at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (2000).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2000), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

According to 38 C.F.R. § 4.59 (2000), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints. Muscle spasm will greatly assist 
the identification. The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased. Flexion elicits such 
manifestations. The joints involved should be tested for pain 
on both active and passive motion, in weight- bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.

The Evidence

The veteran's service medical records show that on May 22, 
1991, the veteran complained of pain of the left hip and left 
knee after jumping from a helicopter the previous day.  She 
left the emergency room prior to being examined and stated 
she would return the next day.  She was examined on May 23, 
1991, complaining of hip and knee pain.  X-rays of the left 
knee and left hip were normal.  She underwent therapy in 
September 1991.  At separation in June 1998, the veteran was 
noted to have lower extremity abnormalities on clinical 
evaluation.  It was noted that she had slightly limited 
internal rotation and flexion of the left hip with full 
external rotation.  X-rays showed sclerosis of the bilateral 
femoral necks, greater on the left with a questionable stress 
fracture.  Radionuclide imaging of the hips showed findings 
that were highly suspicious for avascular necrosis of the 
femoral heads, bilaterally, more so on the right.  It was 
also noted that there was a less likely possibility of low-
grade femoral neck stress fractures.   An MRI showed normal 
bone marrow throughout the pelvis and hips.  An orthopedic 
consultation was requested in July 1998 since the veteran 
complained of chronic pain in the left hip.  Examination was 
positive of pain with internal rotation and flexion of the 
left hip. 

On VA general medical examination in February 1999, the 
veteran complained of left knee and left hip pain, swelling 
and stiffness, especially after exercising.  On 
musculoskeletal examination, some crepitus was noted on 
flexing and extending the left knee.  There was discomfort on 
abduction and flexion of the left hip.  Possible degenerative 
joint disease was diagnosed.  

The veteran underwent a VA orthopedic examination in February 
1999.  The examiner indicated that motion stopped when the 
pain began.  It was stated that there was no objective 
evidence of painful motion, edema effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding movement.  It was stated that she walked with 
agility.  Range of motion of the left hip was as follows: 
flexion to 80 degrees; extension to 26 degrees; abduction to 
40 degrees; adduction to 21 degrees; external rotation to 53 
degrees; and internal rotation to 36 degrees.  Range of 
motion of the left knee was as follows: flexion was to 120 
degrees; and extension was to 0 degrees.  It was noted that 
stability was good.  The X-rays of the left knee and the left 
hip were normal.  The diagnosis was, arthralgia of the left 
hip and knee with no loss of function due to pain.  


I.  Left Knee Disability

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(2000) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991), and utilize separate diagnostic codes to 
identify the various disabilities. 38 C.F.R. Part 4 (2000).  

Diagnostic Code 5257 evaluates slight knee impairment 
productive of recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  A rating greater than that currently in effect is 
also contemplated by ankylosis of the knee, under Diagnostic 
Code 5256; a dislocated semilunar cartilage disability, under 
Diagnostic Code 5258; limitation of flexion and extension 
under Diagnostic Codes 5260 and 5261, respectively; and for 
impairment of the tibia or fibula under Diagnostic Code 5262.  
38 C.F.R. Part 4 Diagnostic Codes 5256, 5258, 5260, 5261, 
5262 (2000).   

Ankylosis of the knee, with a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
contemplates a 30 percent evaluation; while ankylosis in 
flexion between 10 and 20 degrees is evaluated as 40 percent 
disabling; with flexion between 20 and 45 degrees evaluated 
as 50 percent disabling; and with extremely unfavorable 
ankylosis in flexion at an angle of 45 degrees or more 
evaluated as 60 percent disabling.

A dislocated semilunar cartilage disability productive of 
frequent episodes of locking pain and with effusion into the 
joint contemplates a 20 percent evaluation under Diagnostic 
Code 5258, and a disability manifested by symptomatic 
dislocated semilunar cartilage, after removal, is evaluated 
as 10 percent disabling under Diagnostic Code 5259.

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees. In 
addition, limitation of flexion to 60 degrees is required for 
a noncompensable evaluation to be assigned under these 
criteria. Similarly, limitation of leg extension is evaluated 
as 10 percent disabling under Diagnostic Code 5261 when leg 
extension is limited to 10 degrees; as 20 percent disabling 
when leg extension is limited to 15 degrees; is rated at 30 
percent when extension is limited to 20 degrees; is evaluated 
as 40 percent disabling when extension is limited to 30 
degrees; and is evaluated as 50 percent disabling when 
extension is limited to 45 degrees. Where extension is 
limited to 5 degrees, a noncompensable evaluation may be 
assigned.

Slight knee or ankle disability resulting from impairment of 
the tibia or fibula is evaluated as 10 percent disabling 
under Diagnostic Code 5262; a moderate knee or ankle 
disability is evaluated as 20 percent disabling; while a 
marked knee or ankle disability is evaluated as 30 percent 
disabling, and a disability productive of nonunion, with 
loose motion that requires a brace is evaluated as 40 percent 
disabling.

The Board notes that the medical evidence does not show that 
the veteran's knee is ankylosed so as to provide for 
evaluation pursuant to Diagnostic Code 5256.  The evidence 
also does not show recurrent subluxation or lateral 
instability, as required under Diagnostic Code 5257.  
Additionally, the record similarly does not show that the 
veteran was diagnosed with dislocated semilunar cartilage, or 
symptomatic removal of the same.  Thus, ratings under either 
Diagnostic Code 5258 or 5259 are similarly inapplicable.  In 
addition, the Board notes that the medical evidence does show 
limitation of motion; however, evaluation under Diagnostic 
Codes 5260 and 5261 is not warranted since motion is not 
limited to a compensable degree.  Finally, the record also 
does not show that there is impairment of the tibia or 
fibula, so that a rating under Diagnostic Code 5262 is not 
warranted.  

The evidence does show that the veteran has motion of the 
left knee limited to 120 degrees of flexion, and the VA 
examiner has noted that motion stopped when pain began.  Full 
range of motion of the knee is measured from 0 degrees to 140 
degrees in flexion and extension. 38 C.F.R. § 4.71, Plate II.  
In addition, crepitus has also been documented on VA 
examination.  The record does not document arthritis by X-ray 
evidence.  It is noted that on the most recent VA 
examination, X-rays of the left knee were normal.  

In view of these findings, the Board concludes that, in order 
to afford the veteran the benefit of every doubt, the 
disability picture of her left knee more closely approximates 
a 10 percent evaluation, as it is manifested by subjective 
pain with objective evidence of crepitus and limitation of 
motion due to pain.  The Board believes that the disability 
is the functional equivalent of mild left knee impairment.

However, a rating greater than 10 percent is not shown by the 
medical evidence of record.  Although on recent VA 
examination the veteran complained of pain on motion, there 
was no finding of instability, weakness or guarding.  In 
addition, the X-ray examination of the knees was normal.  
There is no medical evidence to show that the veteran 
manifests additional "flare-ups", other than the pain that 
was complained of on use of her left knee.  Thus, the Board 
determines that there is no additional functional impairment 
as contemplated by DeLuca.  Therefore, as the medical 
evidence shows a left knee disability that is manifested 
primarily by mild pain, the Board finds that an evaluation 
greater than 10 percent is not warranted by the evidence of 
record.  



II.  The Left Hip

The veteran's left hip disability is rated by analogy under 
Diagnostic Code 5255.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5255, a 10 percent 
evaluation is warranted when there is malunion of the femur 
with slight knee or hip disability. When there is malunion of 
the femur with moderate knee or hip disability, a 20 percent 
evaluation is warranted.  

Limitation of thigh extension to 5 degrees warrants a 10 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5251.  
Limitation of thigh flexion to 45 degrees warrants a 10 
percent rating; limitation to 30 degrees warrants a 20 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5252. 
Limitation of thigh rotation, with the loss of the ability to 
toe-out more than 15 degrees, or for the limitation of 
adduction, with the loss of the ability to cross the legs 
warrants a 10 percent rating. A 20 percent evaluation 
requires limitation of abduction with motion lost beyond 10 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5253.  

As was noted above, on recent VA examination, left hip 
flexion was to 80 degrees, with extension to 26 degrees, and 
abduction to 40 degrees.  The X-ray report was negative.  
Normal range of hip flexion is from 0 to 125 degrees and 
normal range of hip abduction, from 0 to 45 degrees, pursuant 
to 38 C.F.R. § 4.71, Plate II.  Thus the veteran does 
experience limitation of motion of the left hip joint.  The 
veteran does not have limitation of thigh extension to 5 
degrees; or thigh flexion limited to 45 degrees; or the loss 
of the ability to toe-out more than 15 degrees; or limitation 
of adduction, with the loss of the ability to cross the legs.  
Consequently a compensable evaluation is not warranted under 
Diagnostic Codes 5251, 5252 or 5253.  There is no evidence of 
ankylosis of the hip, a flail hip joint, or impairment of the 
femur.  

However, in the instant case, the veteran has consistently 
complained of pain on motion.  She is clearly competent to 
present evidence on matters on which she has personal 
knowledge, which include those that come to her through his 
senses, such as pain.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  The veteran's statements are assumed to be credible 
and establish that she experiences pain and stiffness in her 
hip.  In addition, it was noted on the recent VA general 
medical examination that she experienced discomfort on 
abduction and flexion of the left hip.  Moreover, VA medical 
records contain findings that the range of motion of the 
veteran's hip is moderately limited and that motion stopped 
when pain began.  

The Board is of the opinion that the veteran's left hip 
disability more nearly approximates the criteria for a 10 
percent evaluation representing slight hip disability, and 
encompassing any functional impairment that she experiences.  
38 C.F.R. Part 4, Code 5255; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  There is no showing of more than slight disability 
or that the veteran has any other symptoms warranting a 
rating beyond 10 percent under the applicable codes.  Thus a 
rating beyond 10 percent is not warranted.  


Extraschedular Consideration

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2000), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2000).  

The Board finds that the veteran's disabilities do not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disabilities subject her to 
frequent periods of hospitalization or that either interferes 
with her employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

An evaluation of 10 percent is granted for a left knee 
disability, subject to the laws and regulations governing the 
payment of monetary benefits.  

An evaluation of 10 percent is granted for a left hip 
disability, subject to the laws and regulations governing the 
payment of monetary benefits.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

